                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 UNITED STATES OF AMERICA,                           CR-04-17-H-CCL-003

                                 Plaintiff,

     vs.                                                      Order

 TYLER BENTON HUGHES,

                              Defendant.

      The court having been advised that Tyler Benton Hughes has appeared

before a magistrate judge in connection with the petition to revoke supervised

release,

      IT IS ORDERED that hearing on the petition to revoke supervised release is

set on April 4, 2019 at 10:00 a.m., in Courtroom II, United States Courthouse, 901

Front Street, Helena, Montana.

      At the hearing defendant will be afforded the opportunity to be represented

by counsel, to confront and cross-examine witnesses called against him and to

testify and present evidence in his own behalf.

      The Clerk is directed forthwith to notify counsel of entry of this order.

      Dated this 21st day of February, 2019.
